DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims amendment
The claims amendment filed on 30 September 2020 in which claims 1-9, 14-15 and 17 were amended, claims 10-13 were cancelled and claims 20-24 were added is acknowledged. Claims 1-9, 14-24 are pending.

Priority 
The application filed on 30 September 2020 is a 371 of PCT/CN2019/082447 filed on 12 April 2019 and claims priority to provisional applications 62/657,927 and 62/795,573 filed on 15 April 2018 and 23 January 2019 respectively. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 October 2020 and 2 February 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In Page 48, paragraph 00217, the first sentence “The vectors containing nucleoride  sequences…” should be replace with  “the vectors containing nucleotide sequences…”
Appropriate correction is required.


Claim Objections
Claims 21 and 22 are objected to because of the following informalities:  
Claim 21  “which binds to PD-1 with a KD of 1.0X 10-8M or less and inhibiting the binding of PD-L1 to PD- 1” should be replaced with “which binds to PD-1 with a KD of 1.0X 10-8M or less and inhibits the binding of PD-L1 to PD- 1”
Claim 22 is objected for the same reason as above.
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 14-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, drawn to an isolated antibody comprising a heavy chain variable region comprising a CDR1 region, a CDR2 region and a CDR3 region, wherein the CDR1 region, the CDR2 region and the CDR3 region comprise amino acid sequences having at least 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or 100% identity to (1.1) SEQ ID NOs: 1, 2 and 3, respectively; or (1.2) SEQ ID NOs: 4, 5 and 6, respectively, when defined by IMGT numbering scheme; (2.1) SEQ ID NOs: 37, 39 and 41, respectively, or (2.2) SEQ ID NOs: 44, 46 and 48, respectively, when defined by Chothia numbering scheme; or (3.1) SEQ ID NOs: 38, 40 and 41, respectively, or (3.2) SEQ ID NOs: 45, 47 and 48, respectively, when defined by Kabat numbering scheme; wherein the isolated monoclonal antibody or the antigen-binding fragment thereof binds PD-1.  
It is well known in the art that six hypervariable regions (CDRs) in the antibody heavy and light chain variable regions are crucial for binding with an antigen, specially the heavy chain CDR3. Tsuchiya et al. (Protein Science Vol 25, Issue 4, Pages 815-825. April 2016) describes that “in general, the CDR loops in the heavy chain are more frequently involved in antigen binding than those in the light chain. Of the three heavy chain loops, H3 is considered to be the most important to antigen recognition. The contribution of each of the six CDR loops to antigen recognition is different from each other, and even within a single CDR loop, each residue position plays a different role in antigen binding”. As described, the six CDRs of the antibody are crucial for antigen binding. The antibody of claim 1 is only defined by the heavy chain variable region CDRs.  As claimed, the antibody of claim 1 can be paired with any light chain variable region CDRs.  However, table 2 (Page 16) of the instant specification only defines two antibodies (see table below which summarizes the data based on Kabat numbering scheme)


Heavy chain variable region CDRS
Light chain variable region CDRS
Antibody
CDR1
CDR2
CDR3 
CDR1
CDR2
CDR3 
D2H3
SEQ ID NO 38
SEQ ID NO 40
SEQ ID NO 41
SEQ ID NO 7
SEQ ID NO 8
SEQ ID NO 9
D2A4
SEQ ID NO 45
SEQ ID NO 47
SEQ ID NO 48
SEQ ID NO 10
SEQ ID NO 11
SEQ ID NO 12


 There is not additional information in the instant specification that would provide structural requirement of the light chain CDRs except for the ones disclosed (D2H3 and D2A4).  The instant specification provides binding affinity and activity data of the two antibodies (D2H3 and D2A4) in example 2 and 3 (Pages 43 and 44) and of the chimeric (example 5) and humanized (example 6) antibodies. There is no additional data to support that the heavy chain CDRs as claimed can be combined with any light chain CDRs and result in an antibody that binds PD-1. For example, there is no data to show the effect of combining the light chain variable domain of D2A4 with the heavy chain variable domain of D2H3 and if the resulting antibody will bind to PD-1.   
In addition to the issues identified above, the instant claim recites that the heavy chain variable domain CDR1, CDR2 and CDR3 “comprise amino acid sequences having at least 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or 100% identity to (1.1) SEQ ID NOs: 1, 2 and 3, respectively; or (1.2) SEQ ID NOs: 4, 5 and 6, respectively, when defined by IMGT numbering scheme; (2.1) SEQ ID NOs: 37, 39 and 41, respectively, or (2.2) SEQ ID NOs: 44, 46 and 48, respectively, when defined by Chothia numbering scheme; or (3.1) SEQ ID NOs: 38, 40 and 41, respectively, or (3.2) SEQ ID NOs: 45, 47 and 48, respectively, when defined by Kabat numbering scheme” 
This 1% to 20% variability in the heavy chain CDR1, CDR2 and CDR3 creates a genus of antibody structures which are claimed to bind PD-1. However, there is not enough support in the specification or the art to show that this genus of antibody structures will bind PD-1 as claimed. Page 19 (paragraph 0073) of the specification describes the term  “conservative sequence modifications” to refer to amino acid modifications that do not significantly affect or alter the binding characteristics of the antibody containing the amino acid sequence. Such conservative modifications include amino acid substitutions, additions and deletions. Although the specification provide general examples of conservative modifications, it does not distinctly discloses the specific amino acid modifications of the CDRs of SEQ ID NO: 38, 40 and 41 or SEQ ID NO: 45,47 and 48 (using Kabat numbering scheme) that would result in antibodies that bind to PD-1. There is not guidance of which amino acids should be conserved to preserve binding to PD-1.
The state of the art at the time of the invention was not developed enough to allow predictability of amino acid modifications that would yield predictable results from mutations in the CDRs. In addition to the teachings of Tsuchiya that “even within a single CDR loop, each residue position plays a different role in antigen binding” others at the time of the invention demonstrate the unpredictability of CDR modifications. For example, Rabia et al. (Understanding and overcoming trade-offs between antibody affinity, specificity, stability and solubility. Biochem Eng J. 2018 Sep 15;137:365-374.) reviews trade-offs between antibody properties, including affinity, specificity, stability and solubility. When describing antibody affinity/stability trade-offs, Rabia states that “Natural antibody affinity maturation relies on the introduction of somatic mutations followed by clonal selection of antibody variants with improved affinity. However, not all somatic mutations contribute to antibody affinity. Previous reports have suggested that antibodies accumulate some somatic mutations to increase affinity and others to compensate for the destabilizing effects of affinity-enhancing mutations” (page 2).  Rabia provides an example in which the investigators introduced mutations throughout the VH frameworks and CDRs and how the mutated variant antibodies with increased affinity have significantly reduced solubility. Moreover, highly mutated variants were partially unfolded revealing the strong destabilizing effects of the affinity enhancing mutations (page 3).  Rabia concludes with future directions and states that “Therefore, it will be especially important to generate guidelines for predicting antibody CDR sequences that maximize several biophysical properties (e.g., specificity and solubility) without eliminating key interactive residues that contribute to antibody affinity” (page 8).  In addition, Rabia states “A final important area of future work is the development of improved computational methods for predicting mutations in antibody CDRs and frameworks that co-optimize multiple antibody properties” (page 8).
Based on the teachings of Tsuchiya and Rabia, mutations in the CDRs require experimentation to determine if the properties of the antibody are retained. In addition, computational tools that can give predictions on the antibody structure are not developed enough to obtain antibodies with retained properties and again further experimentation is required to determine if function is retained. Even the instant specification states that “Thus, one or more amino acid residues within the CDR regions of an antibody of the invention can be replaced with other amino acid residues from the same side chain family and the altered antibody can be tested for retained function (i.e., the functions set forth above) using the functional assays described herein.”  However, no guidance on the mutations to the CDRS that would retain function was given in the disclosure and applicant did not provide a representative number of species to support the claimed genus of antibody structures that would result from the claimed CDR modifications. For this reason, one of ordinary skill in the art would not have recognize that the inventor was in possession of the claim invention at the time of filing and the claim does not meet the written description requirement. 
Claims 2-9, 14-24 are rejected due to their dependency on claim 1. The claims are rejected because they do not overcome the issues raised in the independent claim. 

Claims  2 is further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 2 is drawn to the isolated monoclonal antibody, or the antigen-binding fragment thereof, of claim 1, comprising a heavy chain variable region comprising an amino acid sequence having at least 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or 100% identity to SEQ ID NOs: 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, or 26.
In addition to issues of the claim based on its dependency on claim 1 and lack of written description for the genus of antibodies claimed based on 1 to 20% variation on the CDRS, the instant claim add a further limitation of 1 to 20% variation of the heavy chain variable domain, thus creating an additional genus of antibody structures. The instant specification states that 14 humanized antibodies derived from D2H3 (huD2H3 V1-V14) and 6 derived from D2A4  (huD2A4 V1-V6)were obtained. Table 1, Table 7 and Table 8 from the specification provide guidance on the heavy and light chain variable regions of the humanized antibodies and the backmutations performed during the humanization process. A summary of the data of these 3 tables is provided below. 
Summary of humanized antibodies of the disclosure
Antibody
VH
SEQ ID NO
VH Backmutations
VL
SEQ ID NO
VL Backmutations
Mouse and chimeric D2H3
13

27

huD2H3-V1
14
None
28
None
huD2H3-V2
15
S4A
28
None
huD2H3-V3
16
I48M
28
None
huD2H3-V4
17
A67V
28
None
huD2H3-V5
18
L69I
28
None
huD2H3-V6
19
T73E
28
None
huD2H3-V7
20
F91Y
28
None
huD2H3-V8
14
None
29
L4M
huD2H3-V9
14
None
30
S49Y
huD2H3-10
14
None
31
E68G
huD2H3-V11
14
None
32
F87Y
huD2H3-V12
21
S24A, I48M, A67V, L69I, T73E, F91Y
28
None
huD2H3-V13
14
None
33
L4M, S49Y, E68G, F87Y
huD2H3-V14
21
S24A, I48M, A67V, L69I, T73E, F91Y
33
L4M, S49Y, E68G, F87Y

Mouse and chimeric D2A4
22

34

huD2A4-V1
23
None
35
None
huD2A4-V2
24
A49S
35
None
huD2A4-V3
25
A105K
35
None
huD2A4-V4
23
None
36
S43A
huD2A4-V5
26
A49S, A105K
35
None
huD2A4-V6
26
A49S, A105K
36
S43A


Although backmutations of the framework are necessary during the humanization process to ensure affinity is retained. The specification provides binding activity (EC50) of the humanized antibodies n Tables 9.1-9.3 and 10.1-10.2.  Two of the humanized antibodies obtained, huD2H3-V14 and huD2A4-V6 were further characterized for binding affinity (KD) (Table 11). However, as claimed 1%-20% variation in the heavy variable chain of huD2H3 variants (116 amino acids total) represents up to 23 amino acid modifications.
As discussed above, the specification describes the term  “conservative sequence modifications” and provides general examples of conservative modifications, it does not distinctly discloses the specific amino acid modifications of the SEQ ID NO: 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25 or 26 that would result in antibodies with retained binding to PD-1, except for the backmutation already incorporated in the heavy chain variable sequences.
  The state of the art at the time of the invention was not developed enough to allow predictability of amino acid modifications that would yield predictable results. Rabia, as described above, provides an example in which the investigators introduced mutations throughout the VH frameworks and CDRs and how the mutated variant antibodies with increased affinity have significantly reduced solubility. Moreover, highly mutated variants were partially unfolded revealing the strong destabilizing effects of the affinity enhancing mutations (page 3).  In addition, Rabia states “A final important area of future work is the development of improved computational methods for predicting mutations in antibody CDRs and frameworks that co-optimize multiple antibody properties” (page 8).
Based on the teachings of Rabia, mutations in the frameworks require experimentation to determine if the properties of the antibody are retained. In addition, computational tools that can give predictions on the antibody structure are not developed enough to obtain antibodies with retained properties and again further experimentation is required to determine if function is retained. Since the specification provides no guidance on the mutations to the frameworks that would retain function was and applicant did not provide a representative number of species to support the claimed genus of antibody structures that would result from the claimed framework modifications, one of ordinary skill in the art would not have recognize that the inventor was in possession of the claim invention at the time of filing and the claim does not meet the written description requirement. 

Claim 3, in addition to its dependency on claim 1, has the same issues described in claim 1 but with the light chain variable region CDRs.
Claim 4, in addition to its dependency on claim 1, has the same issues described in claim 2 but with the light chain variable region.

Claim 5, in addition to its dependency on claim 1, has the same issues described in claim 2 and 4.

Claims 8, 21 and 22 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 21 is drawn to the isolated monoclonal antibody, or the antigen-binding fragment thereof, of claim 8, which binds to PD-1 with a KD of 1.0X 10-8M or less and inhibiting the binding of PD-L1 to PD- 1(claim 21); and the isolated monoclonal antibody, or the antigen-binding fragment thereof, of claim 21, which binds to human PD-1 with a KD of 0.3-4.0x 10-9 M or less and inhibiting the binding of PD-L1 to PD-1(claim 22). 
Example 2 of the instant specification provides binding kinetics of the mouse anti-PD-1 antibodies D2H3 and D2A4 using BIACORE Surface Plasmin Resonance Technology. The results of KD values are summarized in Table 3 for both binding to human PD-1 and cynomolgus PD-1. Furthermore, in example 6, the specification provides data of the humanization of anti-PD-1 antibodies and in Table 11 summarizes the KD values of the mouse, chimeric and two of the humanized antibodies. Although the KD values are within the range specified in the claims 21 and 22, claim 21 is dependent on claim 8 which is dependent of claim 1. Independent claim 1 recites a genus of antibody structures with 1% to 20% variability in the CDRs.  As discussed, there is no guidance in the specification of the modifications or residues that should be preserved within the CDRs to retain binding to PD-1. In addition, the state of the art at the time of the invention was not developed enough to allow any predictability of variations in the CDRs without further experimentation. 
Since the CDRs play such a crucial role in binding affinity it is difficult to predict that the genus of antibodies described in claim 1 will have similar binding affinity to PD-1 and less predictable to determine if the antibodies will have the binding kinetics (KD values range) described in claim 21. Due to the lack of guidance of the modifications to the CDRS,  it will be difficult to determine if there is any structural similarity between the antibodies for which KD values were provided in the instant specification in Tables 3 and 11 that could predict similar KD values for all the antibodies of claim 1.   Furthermore, it will be difficult to determine structural similarities of the antibodies of claim 1 with other PD-1 antibodies known in the art to compare their KD values and determine if they are in a similar range as in the instant claim. 
Based on the lack of support from the specification to provide guidance on the modifications to the CDRS and in the state of the art at the time of the invention which was not developed enough to predict how 1 to 20% variation in the CDRS would affect binding and kinetics, claims 21 and 22 do not meet the written description requirement.

Claim 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of cancer it does not reasonably provide enablement for prevention of cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The specification does not provide any other definition to “prevention” other than its plain meaning. In addition, the specification does not define how one of ordinary skill in the art would be able to use the method of claim 17 for the prevention of cancer or the individuals who would benefit from the method to prevent cancer. The state of the art at the time of the invention does not provide any guidance on how to use PD-1 antibodies for cancer prevention. 
The art at the time of the invention, show the that lifestyle changes such as physical activity, avoidance of foods linked to increase cancer incidence, healthier food alternatives, weight control, proactive cancer screening and vaccination (HPV) are known as cancer preventive strategies. 
Moreover, some therapeutics are developing for cancer prevention. Cuzick (“Preventive therapy for cancer”, The Lancet Oncology, Volume 18, Issue 8,2017, Pages 472-482) summarizes some of effective treatments including surgery for high risk individuals (i.e colectomy for individuals with familial adenomatous polyposis, and mastectomy for women with increase breast cancer risk); vaccination (i.e vaccine against HPV) and drugs initially used for other purposes (i.e. anti-oestrogenic drugs for breast cancer and aspirin for gastrointestinal cancer). However, Cuzick states “The balance of risks and benefits is inherently more challenging for preventive than for therapeutic interventions. Only a small fraction of the apparently healthy people who receive a preventive treatment would ultimately develop the specific type of cancer being targeted. Moreover, the absence of cancer is not quantifiable at an individual level, whereas all those treated will incur a risk of side-effects, which are identifiable on an individual basis. This risk also leads to challenges in evaluating novel drugs, since trials need to have large numbers of participants to provide enough endpoints to confer study validity. Furthermore, these studies necessitate long durations since preventive effects often take a long time to appear as early stages of the carcinogenic process are targeted. Fear of cancer also has a great effect on the human psyche, leading to unsupported claims (primarily in the media) and wishful expectations on the preventive efficacy of a plethora of unproven agents.”
The teaching of Cuzick fail to provide any guidance on the use of antibodies for cancer prevention and show the difficulties of cancer prevention such as identifying high risk individual and determining the risks of prevention. The specification fails to provide any working example on how to use the invention for the prevention of cancer, or guidance on the individuals who will benefit from it and if the benefits outweighs any risk associated with the use of the invention for prevention. 
In view of the state of the art at the time of the invention and the lack of guidance provided by the inventor (Wand factors), it would require a skilled artisan undue experimentation to determine how to use the invention for cancer prevention, the individuals that would benefit from the inventions and the risk associated to use the invention for cancer prevention.   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2, 4, 8, 9, 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al. (WO2017/019846), cited in the IDS, filed 10/8/2020 (herein Shah). 

Regarding claim 1, Shah teaches fifteen murine monoclonal antibodies were isolated as being capable specifically binding to both human and cynomolgus monkey PD-1, and accorded the designations “PD-1 mAb 1,” “PD-1 mAb 2,” “PD-1 mAb 3,” “PD-1 mAb 4,” “PD-1 mAb 5,” “PD-1 mAb 6,” “PD-1 mAb 7,” “PD-1 mAb 8,” “PD-1 mAb 9,” “PD-1 mAb 10,” “PD-1 mAb 11,” “PD-1 mAb 12,” “PD-1 mAb 13,” “PD-1 mAb 14,” and “PD-1 mAb 15.”(Example 1, page 154, paragraph 00428).  Shah teaches the amino acid sequence of the heavy chain variable domain (VH) of PD-1 mA 13 (SEQ ID NO: 220) and its corresponding CDR1, CDR2 and CDR3 (SEQ ID NO: 222, 223 and 224, respectively) (In Page 65, paragraph 00172 and Claim 1). The heavy chain CDR1, CDR2 and CDR3 of Shah’s PD-1 mAb 13, have 80%, 94% and 83% identity with the CDRS of SEQ ID NO: 45, 47 and 48 of the instant claim, respectively. The sequence alignment of Shah’s heavy chain variable region (SEQ ID NO: 220) and instant claim CDRS of SEQ ID NO: 45, 47 and 48 is shown below. 
Note that where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298, 92 USPQ2d 1163, 1171 (Fed. Cir. 2009)(the entire element is disclosed by the prior art if one alternative in the Markush group is in the prior art)( MPEP 803.02 III)


    PNG
    media_image1.png
    342
    810
    media_image1.png
    Greyscale
CDRS of SEQ ID NO 45,47 and 48 of the instant application and Shah’s PD-1 mAb 13 heavy chain variable domain of SEQ ID NO 220


Regarding claim 2, in page 65, paragraph 00172, Shah teaches the amino acid sequence of the heavy chain variable domain (VH) of PD-1 mAb 13 (SEQ ID NO: 220). As shown in the alignment below, the heavy chain variable region of SEQ ID NO: 22 of the instant claim, has 93% identity with Shah’s PD-1 mAb 13 heavy chain variable domain of SEQ ID NO 220.


    PNG
    media_image2.png
    337
    876
    media_image2.png
    Greyscale
Heavy chain variable domain of SEQ ID NO: 22 of the instant application and Shah’s PD-1 mAb 13 heavy chain variable domain of SEQ ID NO 220

Regarding claim 4, in page 66, paragraph 00174, Shah teaches the amino acid sequence of the light chain variable domain (VL) of PD-1 mAb 13 (SEQ ID NO: 225). As shown in the alignment below, the heavy chain variable region of SEQ ID NO: 34 of the instant claim, has 94% identity with Shah’s PD-1 mAb 13 light chain variable domain of SEQ ID NO 220.


    PNG
    media_image3.png
    248
    911
    media_image3.png
    Greyscale
Light chain variable domain of SEQ ID NO: 34 of the instant application and Shah’s PD-1 mAb 13 light chain variable domain of SEQ ID NO: 225


Regarding claim 5, Shah teaches that Pd-1 mAb 13 comprises the heavy and light variable domains of SEQ ID NO: 220 and 225, respectively (Pages 65 and 66). The instant claim is drawn to an antibody comprising a heavy chain variable region and a light chain variable region, wherein the heavy chain and the light chain variable regions comprise amino acid sequences having at least 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or 100% identity to SEQ ID NO: 22 and 34, respectively. As shown in the alignments above, PD-1 mAb 13 heavy chain variable domain (SEQ ID NO 220) has 93% identity with the heavy chain variable domain of SEQ ID NO: 22 of the instant claim. In addition, PD-1 mAb 13 light chain variable domain (SEQ ID NO 225) has 94% identity with the heavy chain variable domain of SEQ ID NO: 34 of the instant claim. 

Regarding claim 8, Shah teaches that PD-1 mAb 13 binds to both soluble human and soluble cynomolgus monkey PD-1 (Page 155, Paragraph 00429 and Figures 7C, 7D and 8C). In addition, Shah teaches inhibition assays that show that PD-1 mAb 13 blocks binding if PD-L1 to Pd-1 (Page 156, Paragraph 00432 and Table 6).

Regarding claim 9, Shah teaches that the anti-human PD-1 antibodies of the invention include humanized, chimeric or caninized variants of antibodies PD-1 mAb 1, PD-1 mAb 2, PD-1mAb 3, PD-1 mAb 4, PD-1 mAb 5, PD-1 mAb 6, PD-1 mAb 7, PD-1 mAb 8, PD-1 mAb 9, PD-1 mAb 10, PD-1 mAb 11, PD-1 mAb 12, PD-1 mAb 13, PD-1 mAb 14, or PD-1 mAb 15 (Page 26, paragraph 0057 and claim 3).

Regarding claim 14, Sha teaches “the anti-human PD-1-binding molecule of any one of claims 1-5, wherein said molecule is a bispecific binding molecule, capable of simultaneously binding to human PD-1 and to a second epitope” (Page 191, Claim 6).

Regarding claims 15, Shah teaches that preferably, compositions of the invention comprise a prophylactically or therapeutically effective amount of the PD-1 binding molecules of the present invention and a pharmaceutically acceptable carrier. The invention particularly encompasses such pharmaceutical compositions in which the PD-1-binding molecule is: a PD-1 mAb 1, PD-1 mAb 2, PD-1mAb 3, PD-1 mAb 4, PD-1 mAb 5, PD-1 mAb 6, PD-1 mAb 7, PD-1 mAb 8, PD-1 mAb 9, PD-1 mAb 10, PD-1 mAb 11, PD-1 mAb 12, PD-1 mAb 13, PD-1 mAb 14, or PD-1 mAb 15; a PD-1-binding fragment of any such antibody; or in which the PD-1-binding molecule is a bispecific PD-1 diabody (e.g., a PD-1 x LAG-3 bispecific diabody) (Page 146, Paragraph 00403).

Regarding claims 16, Shah teaches that the invention also encompasses such pharmaceutical compositions that additionally include a second therapeutic antibody (e.g., tumor-specific monoclonal antibody) that is specific for a particular cancer antigen, and a pharmaceutically acceptable carrier (Page 147, Paragraph 00404).

Regarding claim 17, Shah teaches treatment of a subject with a therapeutically or prophylactically effective amount of a PD-1 binding molecule of the invention can include a single treatment or, preferably, can include a series of treatments (Page 154, Paragraph 00426). Shah also teaches that the PD-1 binding molecule is used in the treatment if a disease or condition with a suppressed immune system wherein the disease or condition is cancer (Page 195, Claims 23 and 24).

Regarding claims 18 and 19, Shah teaches that “wherein said cancer is characterized by the presence of a cancer cell selected from the group consisting of a cell of: an adrenal gland tumor, an AIDS-associated cancer, an alveolar soft part sarcoma, an astrocytic tumor, bladder cancer, bone cancer, a brain and spinal cord cancer, a metastatic brain tumor, a breast cancer, a carotid body tumors, a cervical cancer, a chondrosarcoma, a chordoma, a chromophobe renal cell carcinoma, a clear cell carcinoma, a colon cancer, a colorectal cancer, a cutaneous benign fibrous histiocytoma, a desmoplastic small round cell tumor, an ependymoma, a Ewing's tumor, an extraskeletal myxoid chondrosarcoma, a fibrogenesis imperfecta ossium, a fibrous dysplasia of the bone, a gallbladder or bile duct cancer, gastric cancer, a gestational trophoblastic disease, a germ cell tumor, a head and neck cancer, hepatocellular carcinoma, an islet cell tumor, a Kaposi's Sarcoma, a kidney cancer, a leukemia, a lipoma/benign lipomatous tumor, a liposarcoma/malignant lipomatous tumor, a liver cancer, a lymphoma, a lung cancer, a medulloblastoma, a melanoma, a meningioma, a multiple endocrine neoplasia, a multiple myeloma, a myelodysplastic syndrome, a neuroblastoma, a neuroendocrine tumors, an ovarian cancer, a pancreatic cancer, a papillary thyroid carcinoma, a parathyroid tumor, a pediatric cancer, a peripheral nerve sheath tumor, a phaeochromocytoma, a pituitary tumor, a prostate cancer, a posterious uveal melanoma, a rare hematologic disorder, a renal metastatic cancer, a rhabdoid tumor, a rhabdomysarcoma, a sarcoma, a skin cancer, a soft-tissue sarcoma, a squamous cell cancer, a stomach cancer, a synovial sarcoma, a testicular cancer, a thymic carcinoma, a thymoma, a thyroid metastatic cancer, and a uterine cancer.”(Page 195, Claim 25)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6, 7, 20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shah as applied to claims 1,2, 4, 8, 9, 14-19  above, and further in view of Shah.

As indicated above,  claim 1 is anticipated because Shah teaches the amino acid sequence of the heavy chain variable domain (VH) of PD-1 mA 13 (SEQ ID NO: 220) and its corresponding CDR1, CDR2 and CDR3 (SEQ ID NO: 222, 223 and 224, respectively) (In Page 65, paragraph 00172 and Claim 1).  However, Shah does not teach the heavy and light chain constant region of claims 6 and 7. 

Regarding claims 6 and 7, Shah teaches PD-1 mAb 13 as discussed. 
Shah does not specifically teach PD-1 mAb 13 further comprising a heavy chain constant regions and a light chain constant region of claims 6 and 7. However, Shah also teaches humanization of some of the antibodies of the disclosure. In page 157, paragraph 00435 Shah teaches that the Variable Domains of the anti-PD-1 antibodies PD-1 mAb 1, PD-1 mAb 2, PD-1 mAb 7, PD-1 mAb 9, and PD-1 mAb 15 were humanized, where antigenic epitopes were identified the antibodies were further deimmunized to generate the final humanized Variable Domains. Full length humanized antibodies were generated with either a human IgG1 constant region comprising the L234A/L235A substitutions (IgG1 (AA)) or a human IgG4 constant region comprising the S228P substitution (IgG4 (P)). 
In page 158, paragraph 00436, Shah teaches that “the Full length IgG I humanized antibody heavy chains were constructed as follows: the C-terminus of the humanized VH Domain was fused to the N-terminus of a human IgG I Constant Region having a variant CH2-CH3 Domain (comprising the L234A/L235A (AA) substitutions) and lacking the C-terminal lysine residue (SEQ ID NO:255)”. Sequence alignment of the heavy chain constant domain of SEQ ID NO: 51 of instant claim 7 and Shah’s SEQ ID NO 255 show 99% identity (see alignment below). 
In page 159, paragraph 00444, Sha teached that the “Full length humanized antibody light chains were constructed as follows: the C terminus of the humanized VL Domain was fused to the N-terminus of a human light chain kappa region (SEQ ID NO:8). The same light chain is paired with the IgG I (AA) and the IgG4 (P) heavy chains.”  Sequence alignment of the light chain constant domain of SEQ ID NO: 52 if instant claim 7 and Shah’s SEQ ID NO 8 show 100% identity (see alignment below). 

    PNG
    media_image4.png
    426
    670
    media_image4.png
    Greyscale
Heavy chain constant region of SEQ ID NO: 51 of the instant application and Shah’s heavy chain variable domain of SEQ ID NO: 255



    PNG
    media_image5.png
    201
    674
    media_image5.png
    Greyscale
Light chain constant region of SEQ ID NO: 52 of the instant application and Shah’s light chain variable domain of SEQ ID NO: 8


Given the PD-1 mAb 13 antibody described by Shah and the teachings of Shah for the creation of full length IgG1 humanized antibodies using other antibodies PD-1 antibodies it would have been obvious for someone of ordinary skill in the art to use Shah’s PD-1 mAb 13 and Shah’s teaching to create a full length antibody with the CDRs of the instant claim (same as PD-1 mAb 13) further comprising a heavy chain constant region with 99% identity to SEQ ID NO: 51 and a light chain constant region with 100% identity to SEQ ID NO: 52. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). "[I]t can be important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does." KSR, 550 U.S. at 418, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art. (MPEP 2143)

Regarding claim 20, Shah teaches PD-1 mAb 13 as described above. 
Shah does not specifically teaches PD-1 mAB 13 wherein the antigen-bidning fragment is a Fab fragment, a F(ab’)2 fragment, a Fd fragment a Fv fragment, a single chain Fv (scFv), or a nanobody. However, Shah teaches that “the invention particularly encompasses single-chain Variable Domain fragments ("scFv") of the anti-PD-1 antibodies of this invention and multispecific binding molecules comprising the same” (Page 25,Paragraph 0056).
Given Shah’s PD-1 mAb 13 and Shah’s teachings about scFv fragments it would have been obvious to someone of ordinary skill in the art to combine Shah’s PD-1 mAb 13 and Shah’s teached to create a scFv PD-1 mAb fragment. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). "[I]t can be important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does." KSR, 550 U.S. at 418, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art. (MPEP 2143).

	Regarding claims 23 and 24, Shah teaches that any host cell capable of overexpressing heterologous DNAs can be used for the purpose of isolating the genes encoding the antibody, polypeptide or protein of interest. Nonlimiting examples of suitable mammalian host cells include but are not limited to COS, HeLa, and CHO cells (Page 134, Paragraph 00386).





Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA SOTO-RODRIGUEZ whose telephone number is (571)272-1971. The examiner can normally be reached M-F 8:00am-4:00pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.S.R./Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647